Teezevant, J.,
delivered the opinion of the court. That Black Creek being a navigable stream, it was a nuisance to obstruct the same; and that the defendants were lawfully authorized to remove the obstruction. That it did not appear from the report of the evidence given at the trial, that the defendants might have removed the obstruction by any other means, less injurious to the plaintiffs, than those they employed, even if it were necessary to use that precaution, which the law does not seem to require ; and that it was immaterial how the nuisance came to exist, whether from wilful design, or negligence, or otherwise, as the injury operated to the defendants was the same, whatever might be the cause of the nuisance.
New trial refused.